IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARLOS MUHAMMAD,                       : No. 83 EM 2014
                                       :
                   Petitioner          :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COMMON PLEAS COURT OF                  :
PHILADELPHIA COUNTY,                   :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM
     AND NOW, this 11th day of August, 2014, the “Notice of Appeal Nunc Pro Tunc”

is DENIED.